



EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of August 1, 2017 (the
“Effective Date”), by and between EMMIS OPERATING COMPANY, an Indiana company
(“Employer”), and PATRICK WALSH, an Indiana resident (“Executive”).
RECITALS
WHEREAS, Employer and its affiliates are engaged in the ownership and operation
of radio and other businesses (together, the “Emmis Group”); and
WHEREAS, Employer desires to employ Executive and Executive desires to be so
employed.
NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:
AGREEMENT
1.Employment Status and Duties. Upon the terms and subject to the conditions set
forth in this Agreement, Employer hereby employs Executive, and Executive hereby
accepts exclusive employment with Employer. During the Term (as defined below),
Executive shall serve as President and Chief Operating Officer. Executive shall
have direct operating responsibility for the radio division or such other
duties, functions, authority and responsibilities as are commensurate with the
position of President and Chief Operating Officer. Executive’s services
hereunder shall be performed on an exclusive, full‑time basis in a professional,
diligent and competent manner to the best of Executive’s abilities. Executive
shall not undertake any outside employment or business activities without the
prior written consent of Employer. It is understood and agreed that the location
for the performance of Executive’s duties and services pursuant to this
Agreement shall be the offices designated by Employer in the
Indianapolis-Carmel-Anderson Metropolitan Statistical Area as its principal
executive offices. Executive shall be permitted to serve on the board of
charitable, civic and/or for-profit organizations so long as such services: (i)
are approved in writing in advance by Employer; and (ii) do not interfere with
Executive’s duties and obligations under this Agreement. Employer hereby
approves of Executive’s membership on the following boards, so long as such
membership complies with this Section 1: National Association of Broadcasters,
Radio Advertising Bureau, Radio Music License Committee, Alumni Board of
Governors at University of Michigan’s Ross School of Business Administration and
Center for Leadership Development. Executive is currently a member of the Board
of Directors of Emmis Communications Corporation (“ECC”), and he shall continue
to serve in such position during the Term, subject to election by ECC’s
shareholders,


 
 

--------------------------------------------------------------------------------





without additional remuneration (unless Employer elects to remunerate “inside
directors”) but shall be entitled to the benefit of indemnification pursuant to
the terms of Section 18.10. Executive shall also serve without additional
remuneration as a director and/or officer of one (1) or more of Employer’s
subsidiaries or affiliates if appointed to such position(s) by Employer and
shall also be entitled to the benefit of indemnification pursuant to the terms
of Section 18.10.
2.    Term. The term of this Agreement shall commence on the Effective Date and
continue through and including July 31, 2019, unless earlier terminated in
accordance with the provisions set forth in this Agreement (the “Term”). The one
year period commencing on the Effective Date shall be the “First Contract Year”;
and the one year period commencing on August 1, 2018 shall be the “Second
Contract Year” (each of the foregoing, a “Contract Year”). Notwithstanding the
foregoing, in the event that Executive accepts (during the Term) a bona fide
Chief Executive Officer position (as defined below) that (i) represents a good
faith opportunity to advance Executive’s career and (ii) is with an employer
that is not a Competitor (as defined below), Executive may terminate his
employment with Employer provided that Executive shall give Employer prompt
written notice of such acceptance and such notice is at least sixty (60) days
prior to termination of Executive’s employment if he accepts such a position. In
the event that Executive terminates his employment prior to the original
expiration of the Term in compliance with this Section 2, the Term shall run
through Executive’s termination date. Thereafter, Executive shall have no
further obligations or liabilities hereunder except Executive’s obligations
under Sections 7 and 8, and Employer shall have no further obligations or
liabilities hereunder except Employer’s obligations set forth in Section
9.2(ii). For purposes of this Section 2, “Chief Executive Officer position”
shall mean a position in which Executive’s primary duties are those generally
associated with a Chief Executive Officer.
3.    Base Salary; Auto Allowance. Upon the terms and subject to the conditions
set forth in this Agreement, Employer shall pay or cause to be paid to Executive
an annualized base salary of Six Hundred Twenty Five Thousand Dollars ($625,000)
(the “Base Salary”), payable pursuant to Employer’s customary payroll practices
and subject to applicable taxes and withholdings as required by law. Executive’s
Base Salary shall be increased at the beginning of each Fiscal Year (as defined
below) during the Term by a percentage equal to the average percentage merit
increase, if any, for Employer’s corporate employees who do not have an
employment agreement, but in no event shall any such increase exceed two and one
half percent (2.5%) of Executive’s Base Salary in effect immediately prior to
such increase.
Except as otherwise set forth herein, Employer shall have no obligation to pay
Executive the Base Salary for any periods during which Executive fails or
refuses to render services pursuant to this Agreement (except that Executive
shall not be considered to have failed or refused to render services during any
periods of


2
 
 

--------------------------------------------------------------------------------





Executive’s incapacity or absence from work due to sickness or other approved
leave of absence in accordance with the Employer’s policies, subject to
Employer’s right to terminate Executive’s employment pursuant to Section 11) or
for any period following the expiration or termination of this Agreement. In
addition, it is understood and agreed that Employer may, at its sole election,
pay up to ten percent (10%) of Executive’s Base Salary in Shares (as defined
below); provided that: (i) the Shares are registered with the U.S. Securities
and Exchange Commission (the “SEC”) on a then-effective Form S-8 or other
applicable registration statement and are issued without restriction on resale
(and further provided that the Shares are listed on a securities exchange or
over-the-counter market, which does not include listing on the “pink sheets,” at
the time of issuance), subject to any restrictions on resale under ECC’s
Securities Trading Policy and applicable federal and state law; and (ii) the
percentage of Executive’s Base Salary payable in Shares shall be consistent
with, and the exact number of Shares to be awarded to Executive shall be
determined in the same manner as, that utilized for the Key Executive Group. The
term “Key Executive Group” refers to the Employer’s Chief Financial Officer and
General Counsel (or, if either of those positions are no longer comparable to
Executive’s position, any other positions mutually agreed upon by the parties).
During the Term, Executive shall receive a monthly auto allowance in the amount
of One Thousand Dollars ($1,000) (subject to withholding and applicable taxes as
required by law) consistent with Employer’s policy or practices regarding such
allowances, as such policy or practices may be amended from time to time during
the Term in Employer’s sole and absolute discretion; provided, however, that in
no event shall the auto allowance amount paid to Executive pursuant to this
provision be reduced.
4.    Incentive Compensation.
4.1    Option Grants. As of the Effective Date, Executive shall be granted an
option (the “Option”) to acquire Sixty Two Thousand Five Hundred (62,500) shares
of Class A Common Stock of ECC (“Shares”), which shall vest on the condition
that Executive remains employed by Employer, on a full-time, continuous basis,
through the end of the Second Contract Year, subject to the terms of this
Section 4.1 and Section 10. The Options granted pursuant to this Section 4.1
shall: (i) have an exercise price per share equal to the Fair Market Value
(“FMV”) of the stock on the date of grant (as FMV is defined in the 2017 Equity
Compensation Plan, or any subsequent equity compensation or similar plan adopted
by ECC and generally used to make equity-based awards to executive-level
employees of the Emmis Group (the “Plan”); (ii) notwithstanding any other
provisions in this Agreement, be granted according to the terms and subject to
the conditions of the Plan; (iii) be evidenced by a written grant agreement
containing such terms and conditions as are generally provided for other
executive‑level employees of the Emmis Group; and (iv) be exercisable for Shares
with restrictive legends on the certificates as may be required by the Plan or
applicable securities laws. Employer shall use reasonable efforts to


3
 
 

--------------------------------------------------------------------------------





register the Shares subject to the awards on a Form S-8 or other applicable
registration statement at such time as the Shares are issued to Executive. The
Options granted pursuant to this Section 4.1 are intended to satisfy the
regulatory exemption from the application of Code Section 409A for certain
options for service recipient shares, and shall be interpreted and administered
accordingly.
4.2     Fiscal Year Bonus Amounts. Upon the terms and subject to the conditions
set forth in this Section 4, in connection with each of Employer’s fiscal years
ending February 28, 2018 and February 28, 2019 (each, a “Fiscal Year”),
Executive shall be eligible to receive one (1) performance bonus in an
annualized target amount equivalent to Executive’s Base Salary (each, a “Fiscal
Year Bonus”), the exact amount of which, if any, shall be determined based upon
Executive’s attainment of certain performance and financial goals as determined
each Fiscal Year by the Compensation Committee of the Board of Directors of ECC
(the “Compensation Committee”), in its sole and absolute discretion, and
communicated to Executive within ten (10) days after a final determination by
the Compensation Committee.
In the event that either (i) Executive’s employment with Employer ends at
expiration of the Term (following July 31, 2019), or (ii) Executive continues to
be employed by Employer after the Term expires, and Executive’s employment with
Employer is terminated by Employer without this Agreement having been renewed or
a replacement employment agreement having been entered into, then the Fiscal
Year Bonus earned by Executive with respect to Employer’s Fiscal Year ending
February 29, 2020, if any would have been earned had Executive worked through
February 29, 2020, as determined by the Compensation Committee, in its
reasonable discretion, shall be pro-rated according to the following formula:
the amount of the Fiscal Year Bonus that Executive would have earned had
Executive worked such entire Fiscal Year multiplied by a fraction, the numerator
of which shall be five (5), the denominator of which shall be twelve (12). The
Fiscal Year Bonus, if any is awarded, shall be paid to Executive within two
weeks after the earlier of (A) the end of Executive’s employment with Employer
or (B) when bonuses for the fiscal year ended February 29, 2020 are paid to
other executive officers of Employer.
4.3    Performance-Based Completion Bonus. Except as provided below, and
otherwise upon the terms and subject to the conditions set forth in this Section
4, on the condition that Executive remains employed by Employer, on a full-time,
continuous basis, through the end of the Second Contract Year, Employer shall
pay to Executive (i) Three Hundred Thousand Dollars ($300,000), if ASP (as
defined below) as of the final day of the Second Contract Year is equal to or
more than Nine Dollars ($9.00) but less than Twelve Dollars ($12.00), or (ii)
Five Hundred Thousand Dollars ($500,000), if ASP as of the final day of the
Second Contract Year is equal to or greater than Twelve Dollars ($12.00) but
less than Fifteen Dollars ($15.00), or (iii) Seven Hundred Thousand Dollars
($700,000), if ASP as of the final day of the Second Contract Year is equal to
or greater than Fifteen Dollars ($15.00) (the


4
 
 

--------------------------------------------------------------------------------





“PBCB”). The PBCB award, if any is earned, shall be made to Executive on or
within seven (7) business days after August 1, 2019. “ASP” shall mean an
adjusted share price, calculated as follows: the average Volume-Weighted Average
Price as determined by NASDAQ of one (1) Share during the thirty (30) calendar
day period prior to and including the final day of the relevant measuring
period, plus the amount of all dividends paid on one (1) Share between the
Effective Date and the final day of the relevant measuring period. In addition,
it is understood and agreed that Employer may, at its sole election, pay up to
one hundred percent (100%) of PBCB award in Shares (as defined below); provided
that, the Shares are registered with the U.S. Securities and Exchange Commission
(the “SEC”) on a then-effective Form S-8 or other applicable registration
statement and are issued without restriction on resale (and further provided
that the Shares are listed on a securities exchange or over-the-counter market,
which does not include listing on the “pink sheets,” at the time of issuance),
subject to any restrictions on resale under ECC’s Securities Trading Policy and
applicable federal and state law. If Executive is paid in Shares under this
Section 4.3, the number of Shares awarded to Executive shall be calculated by
dividing the dollar amount of the award payable hereunder by the FMV (as defined
in the Plan) on the day before the Shares are issued.
Notwithstanding the foregoing, if Executive’s employment is terminated prior to
the end of the Second Contract Year and such termination is: (a) due to
Executive’s death or (b) on account of Executive’s incapacity pursuant to
Section 11, then Employer shall make to Executive, within two (2) weeks after
termination of his employment, the PBCB award, if any would have been earned
based on ASP on Executive’s termination date, as if Executive had been employed
by Employer, on a full-time, continuous basis through the Second Contract Year.
4.4    Stock Completion Bonus. On the Effective Date, Employer shall grant to
Executive restricted Shares having a FMV (as defined in the Plan) on the
Effective Date of Five Hundred Thousand Dollars ($500,000) (the “Restricted
Shares”). Half of the Restricted Shares shall vest upon completion of the First
Contract Year, and the other half shall vest upon the completion of the Second
Contract Year, in each case subject to the terms of this Section 4. In the event
that any dividends are paid on Restricted Shares during the vesting period for
the Restricted Share grant, Employer shall pay dividends with respect to
Executives’ Restricted Shares that are scheduled to vest at the end of the
Contract Year in which the dividend is paid, in the same form and at the same
time as dividends are paid to other shareholders in respect of vested,
unrestricted Shares, and dividends on the remaining Restricted Shares shall be
paid upon vesting of such Restricted Shares. The Restricted Shares granted
pursuant to this Section 4.4 shall be granted according to the terms and subject
to the conditions of the Plan and the Restricted Share Grant Agreement, and
shall include a restrictive legend as provided for by the Plan. Upon the vesting
of any Restricted Shares, Employer shall withhold a sufficient number of Shares
to satisfy all federal, state and local withholding requirements unless
Executive has otherwise remitted funds sufficient to satisfy any such
withholding


5
 
 

--------------------------------------------------------------------------------





requirements, and Executive shall be permitted to elect additional share
withholding for taxes under Section 16(a)(ii) of the Plan.
4.5    Payment/Award of Bonuses. Employer shall pay, cause to be paid or award,
as applicable, to Executive the bonuses, if earned according to the terms and
conditions set forth in Sections 4.2, 4.3 and 4.4; provided that, unless
provided otherwise in Sections 4.2, 4.3 and 4.4 or Sections 9, 10, 11 or 12 of
this Agreement, through the final day of the applicable measuring period for
such bonus: (i) this Agreement is in full force and effect and has not been
terminated for any reason (other than due to a material breach of this Agreement
by Employer); and (ii) Executive is fully performing all of Executive’s material
duties and obligations pursuant to this Agreement and is not in breach of any of
the material terms and conditions of this Agreement (provided that Executive’s
failure or inability to perform his duties and obligations because of his death
or incapacity (pursuant to Section 11), including during leaves of absence,
shall not be considered a breach of this Agreement or non-performance under this
provision). In addition, it is understood and agreed that Employer may, at its
sole election, pay any bonus amounts earned by Executive pursuant to this
Section 4 in cash or Shares. Any Shares awarded pursuant to this Section 4 shall
be registered with the SEC on a then-effective Form S-8 or other applicable
registration statement and are issued without restriction on resale (and further
provided that the Shares are listed on a securities exchange or over-the-counter
market, which does not include listing on the “pink sheets,” at the time of
issuance), subject to any restrictions on resale under ECC’s Securities Trading
Policy and applicable federal and state law. In the event that Employer elects
pursuant to this Section 4.5 to pay any Fiscal Year Bonus amounts in Shares, the
percentage of such bonus amounts payable in Shares shall be consistent with, and
the exact number of Shares to be awarded to Executive shall be determined in the
same manner as, that utilized for the Key Executive Group. Any Fiscal Year Bonus
amounts earned by Executive pursuant to the terms and conditions of Section 4.2
shall be paid after the end of the Fiscal Year for which the bonus is earned
(but in no event later than ninety (90) days after the end of such Fiscal Year),
except any pro-rated Fiscal Year Bonus earned by Executive for the period ending
at the end of the Second Contract Year shall be paid within two (2) weeks after
the end of the Second Contract Year. Any and all bonus amounts payable by
Employer to Executive pursuant to this Section 4 shall be subject to applicable
taxes and withholdings as required by law. Notwithstanding any other provisions
of this Agreement, any bonus pursuant to Sections 4.2, 4.3 or 4.4 shall be paid
to Executive by the earlier of the date specified herein or the date that is no
later than two-and-a-half months after the end of either Employer’s or
Executive’s first taxable year (whichever period is longer) in which any such
bonus is no longer subject to a substantial risk of forfeiture for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”).
5.    Expenses; Travel. Employer shall pay or reimburse Executive for all
reasonable expenses actually incurred or paid by Executive during the Term in
connection with the performance of Executive’s services hereunder upon


6
 
 

--------------------------------------------------------------------------------





presentation of expense statements, vouchers or other supporting documentation
as Employer may require of Executive; provided that, such expenses are otherwise
in accordance with Employer’s policies. Executive shall undertake such travel as
may be required in the performance of Executive’s duties pursuant to this
Agreement.
6.    Fringe Benefits.
6.1    Vacation and Other Benefits. Each Contract Year, Executive shall be
entitled to four (4) weeks of paid vacation in accordance with Employer’s
applicable policies and procedures for executive-level employees. Executive
shall also be eligible to participate in and receive the fringe benefits
generally made available to other executive‑level employees of Employer in
accordance with and to the extent that Executive is eligible under the general
provisions of Employer’s fringe benefit plans or programs; provided, however,
that Executive understands that these benefits may be increased, changed,
eliminated or added from time to time during the Term as determined in
Employer’s sole and absolute discretion.
6.2    Insurance and Estate Planning. Each Contract Year, Employer agrees to
reimburse Executive in an amount not to exceed Five Thousand Dollars ($5,000)
for the annual premium and other fees and expenses associated with estate
planning services for Executive, including legal and tax services, and/or
Executive’s purchase or maintenance of a life or disability insurance policy or
other insurance policies on the life, or related to the care, of Executive.
Executive shall be entitled to freely select and change the beneficiary or
beneficiaries under such policy or policies. Notwithstanding anything to the
contrary contained in this Agreement, Employer’s obligations under this Section
6.2 are expressly contingent upon Executive providing required information and
taking all necessary actions required of Executive in order to obtain and
maintain the subject services, policy or policies, including without limitation
passing any required physical examinations. Reimbursements pursuant to this
Section 6.2 with respect to a Contract Year shall be made as soon as
administratively feasible after Executive submits the information and
documentation required for reimbursement; provided, however, under no
circumstances shall such reimbursement be paid later than two-and-a-half months
after the end of the calendar year or Employer’s taxable year in which such
Contract Year commenced.
7.    Non-Disclosure; Work Product; Injunctive Relief.
7.1    Non‑Disclosure. Executive acknowledges that certain information
concerning the business of the Emmis Group and its members (including but not
limited to trade secrets and other proprietary information) is of a highly
confidential nature, and that, as a result of Executive’s employment with
Employer prior to and during the Term, Executive shall receive and develop
proprietary and confidential information concerning the business of Employer
and/or other members of the Emmis Group which, if known to Employer’s
competitors, would damage Employer, other members of the Emmis Group and their
respective businesses. Accordingly, Executive hereby agrees that during the Term
and thereafter, Executive shall not


7
 
 

--------------------------------------------------------------------------------





divulge or appropriate for Executive’s own use, or for the use or benefit of any
third party (other than Employer and its representatives, or as directed in
writing by Employer), any information or knowledge concerning the business of
Employer, or any other member of the Emmis Group, which is not generally
available to the public other than through the activities of Executive.
Executive further agrees that, immediately upon termination of Executive’s
employment for any reason, Executive shall promptly surrender to Employer all
documents, brochures, plans, strategies, writings, illustrations, client lists,
price lists, sales, financial or marketing plans, budgets and any and all other
materials (regardless of form or character) which Executive received from or
developed on behalf of Employer or any member of the Emmis Group in connection
with Executive’s employment prior to or during the Term. Executive acknowledges
that all such materials shall remain at all times during the Term and thereafter
the sole and exclusive property of Employer and that nothing in this Agreement
shall be deemed to grant Executive any right, title or interest in such
material.
7.2    Work Product. Executive acknowledges and agrees that all writings, works
of authorship, technology, inventions, discoveries, ideas and other work product
of any nature whatsoever, that are created, prepared, produced, authored,
edited, amended, conceived or reduced to practice by Executive individually or
jointly with others during the period of Executive’s employment by Employer and
relating in any way to the business or contemplated business, research or
development of the Emmis Group (regardless of when or where the Work Product is
prepared or whose equipment or other resources is used in preparing the same)
and all printed, physical and electronic copies, all improvements, rights and
claims related to the foregoing, and other tangible embodiments thereof
(collectively, “Work Product”), as well as any and all rights in and to
copyrights, trade secrets, trademarks (and related goodwill), patents and other
intellectual property rights therein arising in any jurisdiction throughout the
world and all related rights of priority under international conventions with
respect thereto, including all pending and future applications and registrations
therefor, and continuations, divisions, continuations-in-part, reissues,
extensions and renewals thereof (collectively, “Intellectual Property Rights”),
shall be the sole and exclusive property of Employer. Executive acknowledges
that, by reason of being employed by Employer at the relevant times, to the
extent permitted by law, all of the Work Product consisting of copyrightable
subject matter is "work made for hire" as defined in 17 U.S.C. § 101 and such
copyrights are therefore owned by Employer. To the extent that the foregoing
does not apply, Executive hereby irrevocably assigns to Employer, for no
additional consideration, Executive's entire right, title and interest in and to
all Work Product and Intellectual Property Rights therein, including the right
to sue, counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit Employer’s rights, title or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that Employer
would have had in the absence of this Agreement.


8
 
 

--------------------------------------------------------------------------------





During and after his employment, Executive agrees to reasonably cooperate with
Employer to (a) apply for, obtain, perfect and transfer to Employer the Work
Product as well as an Intellectual Property Right in the Work Product in any
jurisdiction in the world; and (b) maintain, protect and enforce the same,
including, without limitation, executing and delivering to Employer any and all
applications, oaths, declarations, affidavits, waivers, assignments and other
documents and instruments as shall be requested by Employer. Executive hereby
irrevocably grants Employer power of attorney to execute and deliver any such
documents on Executive's behalf in his name and to do all other lawfully
permitted acts to transfer the Work Product to Employer and further the
transfer, issuance, prosecution and maintenance of all Intellectual Property
Rights therein, to the full extent permitted by law, if Executive does not
promptly cooperate with Employer’s request (without limiting the rights Employer
shall have in such circumstances by operation of law). The power of attorney is
coupled with an interest and shall not be affected by Executive's subsequent
incapacity. Executive understands that this Agreement does not, and shall not be
construed to, grant Executive any license or right of any nature with respect to
any Work Product or Intellectual Property Rights or any confidential
information, materials, software or other tools made available to him by
Employer or the Emmis Group.
7.3    Injunctive Relief. Executive acknowledges that Executive’s breach of this
Section 7 will cause irreparable harm and damage to Employer, the exact amount
of which will be difficult to ascertain; that the remedies at law for any such
breach would be inadequate; and that the provisions of this Section 7 have been
specifically negotiated and carefully written to prevent such irreparable harm
and damage. Accordingly, if Executive breaches this Section 7, Employer shall be
entitled to injunctive relief (including attorneys’ fees and costs) enforcing
this Section 7 to the extent reasonably necessary to protect Employer’s
legitimate interests, without posting bond or other security.
8.    Non‑Competition; Non-Solicitation; Anti-Raiding; Injunctive Relief.
8.1    To the extent permitted by law, Executive (whether on Executive’s own
behalf or on behalf of any other person or entity) shall not directly or
indirectly:
(i)    During the Term, and for a period of one (1) year (which shall be
extended by the length of any period during which Executive is in violation of
this Section 8.1(i)) immediately following the expiration or early termination
of the Term for any reason, voluntary or involuntary (“Termination”), within the
“Geographic Territory” (as defined below), own, manage, operate, or otherwise
engage or participate in any business that competes directly or indirectly with
the business of Employer or any member of the Emmis Group (“Competitor”) if
Executive performs any duties, responsibilities, or functions on behalf of the
Competitor that (a) are the same as or similar to the duties, responsibilities,
or functions Executive performed


9
 
 

--------------------------------------------------------------------------------





for Employer or a member of the Emmis Group during any portion of the 24-month
period immediately preceding the Termination (“Pre-Termination Period”), (b)
relate in any respect to any aspect of the business of a member of the Emmis
Group as to which, during any portion of the Pre-Termination Period, Executive
performed any duties or services or received any confidential information, or
(c) relate in any respect to, or would benefit from the use of, any confidential
information Executive received during the Pre-Termination Period. For purposes
of this Section 8.1(i), Geographic Territory shall mean Indiana, United States,
and/or any other state, market, country, or geographic territory in which
Employer or a member of the Emmis Group delivered, sold or marketed its products
or services or conducted business during the Pre-Termination Period. The parties
acknowledge and agree that Employer’s and the Emmis Group’s business is
generally located at least within the Geographic Territory, extends throughout
the Geographic Territory and is not limited to any particular region of the
Geographic Territory. As long as Executive does not engage in any activity
prohibited by this Section 8.1(i), Executive’s ownership of less than five
percent (5%) of the issued and outstanding stock of any corporation whose stock
is traded on an established securities market shall not constitute competition
with Employer or the Emmis Group for the purpose of this Section 8.1.
Notwithstanding the foregoing, (A) with Employer’s written consent, which shall
not be unreasonably withheld, Executive may join a commercial enterprise with
multiple divisions or business lines, even if a division or business line
engages in a business competitive with Employer, if such competitive business
represents an insignificant portion of the commercial enterprise’s operations
and revenue and Executive's services are not primarily for the competitive
divisions or business lines, and (B) nothing in this Section 8.1(i) shall
prohibit Executive from directly or indirectly owning, managing, operating or
otherwise engaging or participating in any terrestrial radio broadcasting
station or any magazine other than in a Designated Market Area (as defined by
Nielsen or its successor) in which a member of the Emmis Group holds an interest
in a radio station or magazine as of the termination of Executive’s employment
with Employer; provided however, that Executive shall continue to comply with
Executive’s obligations under Section 7.
(ii)    During the Term, and for a period of two (2) years (which shall be
extended by the length of any period during which Executive is in violation of
this Section 8.1(ii)) immediately following Termination, sell or otherwise
provide or solicit the sale or provision of (or participate in or provide
information with respect to such activities) any products or services that
directly or indirectly compete with any products or services of Employer or any
member of the Emmis Group to any person or entity as to which, during any
portion of the Pre-Termination Period, Executive sold or assisted in the sale of
products or services, or otherwise performed any duties or


10
 
 

--------------------------------------------------------------------------------





services on behalf of Employer or a member of the Emmis Group, or received any
confidential information. Nothing in this Section 8.1(ii) shall prohibit
Executive from directly or indirectly selling or assisting in the sale of
products or services for any non-competitive terrestrial radio broadcasting
station or any magazine, except for businesses spending more than $250,000 with
the Emmis Group during any twelve month period during the Pre-Termination
Period; provided however that Executive shall continue to comply with
Executive’s obligations under Section 7. Employer will provide Executive a
summary of all such businesses within two weeks following Termination.
(iii)    During the Term, and for a period of two (2) years (which shall be
extended by the length of any period during which Executive is in violation of
this Section 8.1(iii)) immediately following Termination, hire or otherwise
engage any employee of Employer or a member of the Emmis Group, or any other
person or entity who during any portion of the three (3) months immediately
preceding Termination had an actual or prospective employment, consulting, or
contractor relationship with Employer or a member of the Emmis Group or solicit,
induce, or influence any such employee or other person or entity to discontinue,
reduce, reject, or otherwise change in any manner adverse to the interests of
Employer or a member of the Emmis Group the nature or extent of such
relationship with Employer or a member of the Emmis Group. 
8.2    Injunctive Relief. Executive acknowledges the special and unique nature
of Executive’s employment with Employer as an executive-level employee, and
understands that, as a result of Executive’s employment with Employer prior to
and during the Term, Executive has gained and will continue to gain knowledge of
and have access to highly sensitive and valuable information regarding the
operations of Employer and its subsidiaries and affiliated entities, including
but not limited to the confidential information described more fully in Section
7.1. Accordingly, Executive acknowledges Employer’s interest in preventing the
disclosure of such information through the engagement of Executive’s services by
any of Employer’s or the Emmis Group’s competitors following the expiration or
termination of the Term for any reason. Executive acknowledges and agrees that
the provisions of this Section 8 have been specifically negotiated and carefully
worded in recognition of the opportunities which will be afforded to Executive
by Employer by virtue of Executive’s continued association with Employer during
the Term, and the influence that Executive has and will continue to have over
Employer’s and the Emmis Group’s employees, customers and suppliers. Executive
further acknowledges that Executive’s breach of Section 8.1 herein will cause
irreparable harm and damage to Employer, the exact amount of which will be
difficult to ascertain; that the remedies at law for any such breach would be
inadequate; and that the provisions of this Section 8 have been specifically
negotiated and carefully written to prevent such irreparable harm and damage.
Accordingly, if Executive breaches Section 8.1, Employer shall be entitled to
injunctive relief (including attorneys’ fees and costs)


11
 
 

--------------------------------------------------------------------------------





enforcing Section 8.1, to the extent reasonably necessary to protect Employer’s
legitimate interests, without posting bond or other security. Notwithstanding
anything to the contrary contained in this Agreement, if Executive violates
Section 8.1, and Employer brings legal action for injunctive or other relief,
Employer shall not, as a result of the time involved in obtaining such relief,
be deprived of the benefit of the full restrictive covenant periods set forth
therein. Accordingly, the obligations set forth in Section 8.1 shall have the
duration set forth therein, computed from the date such relief is granted but
reduced by the time expired between the date the restrictive period began to run
and the date of the first violation of the obligation(s) by Executive.
8.3    Construction. Despite the express agreement herein between the parties,
in the event that any provisions set forth in this Section 8 shall be determined
by any court or other tribunal of competent jurisdiction to be unenforceable for
any reason whatsoever, the parties agree that this Section 8 shall be
interpreted to extend only to the maximum extent as to which it may be
enforceable, and that this Section 8 shall be severable into its component
parts, all as determined by such court or tribunal.
9.    Termination of Agreement by Employer for Cause.
9.1    Termination. Employer may terminate this Agreement and Executive’s
employment hereunder for Cause (as defined in Section 9.3 below) in accordance
with the terms and conditions of this Section 9. Following a determination by
Employer that Executive should be terminated for Cause, Employer shall give
written notice (the “Preliminary Notice”) to Executive specifying the grounds
for such termination, and Executive shall have ten (10) days after receipt of
the Preliminary Notice to attempt to cure any acts or omissions giving rise to
Cause, if applicable, and/or to respond to Employer in writing. If following the
expiration of such ten (10) day period Employer reaffirms its determination that
Executive should be terminated for Cause, such termination shall be effective
upon delivery by Employer to Executive of a final notice of termination.
9.2    Effect of Termination. In the event of termination for Cause

as provided in Section 9.1 above:
(i)    Executive shall have no further obligations or liabilities hereunder
except Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement, and except for any obligations arising in
connection with any conduct of Executive described in Section 9.3;


12
 
 

--------------------------------------------------------------------------------





(ii)    Employer shall have no further obligations or liabilities hereunder,
except that Employer shall, not later than two (2) weeks after the termination
date:
(a)    Pay to Executive any Base Salary which has been earned on or prior to the
termination date, but which remains unpaid as of the termination date subject to
any applicable taxes and other withholdings as required by law; and
(b)    Pay to Executive any bonus amounts which have been earned on or prior to
the termination date pursuant to Section 4, if any, but which remain unpaid as
of the termination date.
Additionally, Employer shall comply with the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the
provisions of any Employer benefit plans in which Executive or Executive’s
eligible dependents or beneficiaries are participating at the time of
termination.
9.3    Definition of Cause. For purposes of this Agreement, “Cause” shall be
defined to mean any of the following: (i) Executive’s failure, refusal or
neglect to perform any of Executive’s material duties or obligations under this
Agreement, or any material duties assigned to Executive consistent with the
terms of this Agreement (Executive’s inability or failure to perform his
obligations hereunder because of his death or incapacity, subject to Employer’s
right to terminate Executive’s employment pursuant to Section 11, including
during approved periods of absence, or any accommodation in job duties or
function as a result of Executive’s disability, shall not be considered Cause
for termination under this provision), or abide by any applicable policy of
Employer, or Executive’s breach of any material term or condition of this
Agreement, and continuation of such failure, refusal, neglect, or breach after
written notice and the expiration of a ten (10) day cure period; provided,
however, that it is not the parties’ intention that the Employer shall be
required to provide successive such notices, and in the event Employer has
provided Executive with a notice and opportunity to cure pursuant to this
Section 9.3, Employer may terminate this Agreement for a subsequent breach
similar or related to the breach for which notice was previously given or for a
continuing series or pattern of breaches (whether or not similar or related)
without providing notice and an opportunity to cure; (ii) commission of any
felony or any other crime involving an act of moral turpitude which is harmful
to Employer’s business or reputation; (iii) Executive’s action or omission, or
knowing allowance of actions or omissions, which are in violation of any law or
any of the rules or regulations of the Federal Communications Commission, or
which otherwise jeopardize any of the licenses granted to Employer or any member
of the Emmis Group in connection with the ownership or operation of any radio
station; (iv) theft in any amount; (v) actual or threatened violence against any
individual (in connection with his employment hereunder) or another employee;
(vi) sexual or other prohibited harassment of others


13
 
 

--------------------------------------------------------------------------------





that is actionable under applicable laws; (vii) unauthorized disclosure or use
of trade secrets or proprietary or confidential information, as described more
fully in Section 7.1; (viii) any action which brings Employer or any member of
the Emmis Group into public disrepute, contempt, scandal or ridicule, and which
is harmful to Employer’s business or reputation; and (ix) any matter
constituting cause or gross misconduct under applicable laws.
10.    Termination by Employer Without Cause or Voluntary Resignation by
Executive for Good Reason.
10.1    Effect of the Termination. If Employer Terminates Executive’s Employment
(as defined below) during the Term without Cause and not pursuant to Sections
11, 12 or 13, or Executive Terminates his Employment during the Term for Good
Reason (as defined below), then:
(i)    Executive shall have no further obligations or liabilities hereunder,
except Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement.
(ii)    Employer shall have no further obligations or liabilities hereunder,
except that Employer shall:
(a)    Pay to Executive any Base Salary which has been earned on or prior to the
termination date, but which remains unpaid as of the termination date, in a
lump-sum cash payment within two (2) weeks of the termination date, which amount
will be paid whether or not Executive signs a Release (as defined below).


(b)    Pay to Executive any bonus amounts, if any, which Executive earned prior
to the termination date pursuant to Section 4 but which are unpaid as of the
termination date, in a lump-sum cash payment within two (2) weeks of the
termination date, which amount will be paid whether or not Executive signs a
Release.


(c)    Pay to Executive a lump-sum cash payment within two (2) weeks of the
Release Effective Date (as defined below) equal to One Million One Hundred Fifty
Thousand Dollars ($1,150,000) less any Fiscal Year Bonus amounts (for the Fiscal
Year in which the termination occurs) either paid or required to be paid
pursuant to Sections 4.2 and 10.1(ii)(b), subject to any applicable tax
withholding and deductions as required by law.


(d)     If such termination occurs during the Second Contract Year, award to
Executive a pro-rated portion of the PBCB, if any would have been earned at the
end of the Second Contract Year, using the number of days Executive was employed
during the Term divided


14
 
 

--------------------------------------------------------------------------------





by seven hundred thirty (730). Such award shall be made on the later of (i) the
date that the PBCB grant would have been made had Executive been employed on a
full-time, continuous basis through the Second Contract Year and (ii) the
Release Effective Date.


(e)    Pay or reimburse, for up to one (1) year from Executive’s date of
termination of employment, any medical, dental or vision insurance premiums (up
to the amount that Employer is paying on behalf of Executive and his eligible
dependents immediately prior to the date of termination, e.g., the employer-paid
premium) for the continuation of such health coverage for Executive and
Executive’s dependents pursuant to the provisions of COBRA or applicable state
law. If Executive becomes eligible to participate in any other group insurance
program of another employer and elects coverage thereunder, Executive shall
promptly notify Employer upon such coverage and these payments shall cease at
that time.


(f)    Accelerate in full the vesting of any Options and Restricted Shares
granted to Executive prior to the termination date.
(iii)    Executive shall execute a general release and waiver of claims in favor
of Employer and the Emmis Group in a customary form provided by Employer (a
“Release”) no later than twenty-one (21) days after the receipt of the Release.
The date the Release is effective and can no longer be revoked is the “Release
Effective Date.” Each of the payments and grants set forth in Sections
10.1(ii)(c)-(f), if any, are entirely contingent upon Executive’s execution of
the Release. To the extent any severance pay or benefits described above are
considered to be “deferred compensation” under Section 409A of the Code, and the
maximum period during which Executive may consider whether to sign and revoke
the release spans two calendar years, then to the extent required by Section
409A, no payments or benefits will occur or be paid until the later calendar
year.
(iv)    Each of the payments set forth in this Section, if any, shall be subject
to any applicable taxes and other withholdings as required by law.
10.2    Definition of Termination of Employment. For purposes of this Agreement,
when capitalized, “Terminates Employment,” “Termination of Employment,” or any
variation of that term means a separation from service within the meaning of
Section 409A (defined below). If Executive’s employment terminates but does not
qualify as a separation from service under Section 409A, then Executive shall
become entitled to receive the severance pay and benefits set forth in this
Agreement at such time as he incurs a separation from service.


15
 
 

--------------------------------------------------------------------------------





10.3    Definition of Good Reason. For purposes of this Section 10, the term
“Good Reason” shall be defined to mean, without Executive’s written consent: (i)
a reduction by Employer in Executive’s Base Salary or target Fiscal Year Bonus
opportunity from the amounts set forth in this Agreement; (ii) failure of
Employer to provide Executive an office in Employer’s principal executive
offices (such offices to be located in the Indianapolis-Carmel-Anderson
Metropolitan Statistical Area), except for required travel on business of the
Employer or the Emmis Group, or (iii) a material breach of the terms of this
Agreement by Employer; provided that Executive has given Employer written notice
of such breach within thirty (30) days of the initial occurrence of the event
that is alleged to constitute Good Reason, such breach remains uncured in the
thirty (30) day period after such notice, and Executive terminates his
employment no later than ten (10) days after the cure period has expired.
Employer shall not take any position that a resignation by Executive for Good
Reason fails to constitute on involuntary separation from service for purposes
of Section 409A.
11.    Termination of Agreement by Employer for Incapacity.
11.1    Termination. If Executive shall become incapacitated (as defined in the
Employer’s employee handbook or, if that is not applicable, as reasonably
determined by Employer), in each case, consistent with applicable state and
federal law, Employer shall continue to compensate Executive under the terms of
this Agreement without diminution and otherwise without regard to such
incapacity or nonperformance of duties until Executive has been incapacitated
for a cumulative period of six (6) months, at which time Employer may, in its
sole discretion, elect to terminate Executive’s employment, subject to
applicable state and federal law. The date that Executive’s employment
terminates pursuant to this Section 11 is referred to herein as the “Incapacity
Termination Date.”
11.2    Obligations after Termination. Executive shall have no further
obligations or liabilities hereunder after an Incapacity Termination Date except
Executive’s obligations under Sections 7 and 8, which shall survive the
termination or expiration of this Agreement. After an Incapacity Termination
Date, Employer shall have no further obligations or liabilities hereunder except
that Employer shall, not later than two (2) weeks after an Incapacity
Termination Date, pay to Executive those amounts described in Sections 4.3, if
earned, and 9.2(ii), provided, however, that in the event an Incapacity
Termination Date occurs at least six (6) months after the commencement of a
Fiscal Year during the Term, Employer shall pay to Executive a pro-rated portion
of the Fiscal Year Bonus for the Fiscal Year during which the Incapacity
Termination Date occurs, such amount to be determined in the sole discretion of
Employer. Additionally, Employer shall comply with the provisions of COBRA and
the provisions of any Employer benefit plans in which Executive or Executive’s
eligible dependents or beneficiaries are participating at the time of
termination. Nothing in this Section 11 shall affect the amount of any benefits
which may be payable to Executive under any insurance plan or policy maintained
by


16
 
 

--------------------------------------------------------------------------------





Employer or Executive or pursuant to any Employer company practice, plan or
program applicable to other executive-level employees of the Emmis Group.
12.    Death of Executive. This Agreement shall terminate immediately upon
Executive’s death. In the event of such termination, Employer shall have no
further obligations or liabilities hereunder except that Employer shall, not
later than two (2) weeks after Executive’s date of death, pay or grant to
Executive’s estate or designated beneficiary those amounts described in Sections
4.3, if earned, and 9.2(ii). Additionally, Employer shall comply with the
provisions of COBRA and the provisions of any Employer benefit plans in which
Executive or Executive’s eligible dependents or beneficiaries are participating
at the time of termination. In the event that Executive dies after termination
of this Agreement pursuant to Sections 9, 10 or 11, all amounts required to be
paid by Employer prior to Executive’s death in connection with such termination
that remain unpaid as of Executive’s date of death shall be paid to Executive’s
estate or designated beneficiary.
13.    Termination of the Agreement because of Non-renewal. If this Agreement
expires at the end of the Second Contract Year and is not renewed or extended by
the parties, Executive shall have no further obligations or liabilities
hereunder, except Executive’s obligations under Sections 7 and 8, which shall
survive the expiration of this Agreement. Employer shall have no further
obligations or liabilities hereunder, except the liabilities and obligations set
forth in Section 9.2(ii) above, and shall award the PBCB, if earned, in
accordance with Section 4.3.
14.    Change in Title/Duties. Notwithstanding anything to the contrary
contained herein, at any time upon prior notice to Executive, Employer and ECC
may change Executive’s duties and responsibilities hereunder. Employer and ECC
may also change Executive’s titles with Executive’s consent in Executive’s sole
discretion to a comparable title, or Employer and ECC may promote Executive to
the position of Chief Executive Officer, Chairman or Vice Chairman of the
Employer and ECC without Executive’s consent. If Employer and ECC elect to
exercise the rights under this Section 14, Employer shall continue for the
remainder of the Term (i) to provide Executive with an office at the location of
the Employer’s principal executive offices in the Indianapolis-Carmel-Anderson
Metropolitan Statistical Area and (ii) to perform its obligations under Sections
3, 4, 5 and 6 of this Agreement.
15.    Application of Internal Revenue Code Section 409A. Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Agreement (the “Severance Benefits”) that constitute “deferred
compensation” within the meaning of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) shall not commence in connection with Executive’s termination of
employment unless and until Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h)
(“Separation From Service”), unless Employer reasonably determines that such


17
 
 

--------------------------------------------------------------------------------





amounts may be provided to Executive without causing Executive to incur the
additional 20% tax under Section 409A.
It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the Severance Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A provided under Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5)
and 1.409A-1(b)(9). However, if Employer (or, if applicable, the successor
entity thereto) determines that the Severance Benefits constitute “deferred
compensation” under Section 409A and Executive is, on the termination of
service, a “specified employee” of Employer or any successor entity thereto, as
such term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Severance Benefit payments
shall be delayed until the earlier to occur of: (i) the date that is six months
and one day after Executive’s Separation From Service, or (ii) the date of
Executive’s death (such applicable date, the “Specified Employee Initial Payment
Date”), the Employer (or the successor entity thereto, as applicable) shall (A)
pay to Executive a lump sum amount equal to the sum of the Severance Benefit
payments that Executive would otherwise have received through the Specified
Employee Initial Payment Date if the commencement of the payment of the
Severance Benefits had not been so delayed pursuant to this Section and (B)
commence paying the balance of the Severance Benefits in accordance with the
applicable payment schedules set forth in this Agreement.


This Agreement is intended to comply with Section 409A, and it is intended that
no amounts payable hereunder shall be subject to tax under Section 409A.
Employer shall use commercially reasonable efforts to comply with Section 409A
with respect to payments of benefits hereunder.


16.    Adjustments for Changes in Capitalization of Employer. In the event of
any change in Employer’s outstanding Shares during the Term by reason of any
reorganization, recapitalization, reclassification, merger, stock split, reverse
stock split, stock dividend, asset spin-off, share combination, consolidation or
other event, the number and class of Shares and/or Options awarded pursuant to
Section 4 (and any applicable Option exercise price) and the Share used in the
calculation of ASP in Section 4.3 shall be adjusted by the Compensation
Committee in its sole and absolute discretion and, if applicable, in accordance
with the terms of the Plan, and the option agreement evidencing the grant of the
Option. The determination of the Compensation Committee shall be conclusive and
binding. All adjustments pursuant to this Section shall be made in a manner that
does not result in taxation to the Executive under Section 409A.


18
 
 

--------------------------------------------------------------------------------





17.    Notices. All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be made in writing and shall
be deemed to have been made as of: (a) the date that is three (3) days after the
date of mailing, if sent via the U.S. postal service, first-class,
postage-prepaid, (b) the date that is the next date upon which an overnight
delivery service (Federal Express or UPS only) will make such delivery, if sent
via such overnight delivery service, postage prepaid, (c) the date such delivery
is made, if delivered in person to the notice party specified below or (d) the
date such delivery is made, if delivered via email. Such notice shall be
delivered as follows (or to such other or additional address as either party
shall designate by notice in writing to the other in accordance herewith):
(i)    If to Employer:


Jeffrey H. Smulyan, Chairman & CEO
Emmis Operating Company
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
Email: Jeff@emmis.com


With a copy to:
Legal Department
Emmis Operating Company
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
Email: legal@emmis.com


(ii)    If to Executive, to Executive at Executive’s address in the personnel
records of Employer.
18.    Miscellaneous.
18.1    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Indiana without regard to
its conflict of law principles. All payments made or required to be made
hereunder by Employer shall be subject to applicable and other withholdings as
required by law.
18.2    Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
any of the terms and conditions of this Agreement.
18.3    Entire Agreement. This Agreement shall supersede and replace, in all
respects, any prior employment agreement entered into between the parties and
any such agreement shall immediately terminate and be of no further force or
effect.


19
 
 

--------------------------------------------------------------------------------





For purposes of the preceding sentence, any change in control, restricted stock,
option and other benefits-related agreement shall not constitute a “prior
employment agreement.”
18.4    Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive to any third party; provided,
however, that Executive may designate pursuant to Section 18.6 one (1) or more
beneficiaries to receive any amounts that would otherwise be payable hereunder
to Executive’s estate. Employer may assign all or any portion of its rights and
obligations hereunder to any other member of the Emmis Group or to any successor
or assignee of Employer pursuant to a reorganization, recapitalization, merger,
consolidation, sale of substantially all of the assets or stock of Employer, or
otherwise.
18.5    Amendments; Waivers. Except as expressly provided in the following
sentence, this Agreement cannot be changed, modified or amended, and no
provision or requirement hereof may be waived, without the written consent of
Executive and Employer. Employer may amend this Agreement to the extent that
Employer reasonably determines that such change is necessary to comply with
Section 409A and further guidance thereunder, provided that such change does not
reduce the amounts payable to Executive hereunder. The failure of a party at any
time to require performance of any provision hereof shall in no manner affect
the right of such party at a later time to enforce such provision. No waiver by
a party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach or a
waiver of the breach of any other term or covenant contained in this Agreement.
18.6    Beneficiaries. Whenever this Agreement provides for any payment to
Executive’s estate, such payment may be made instead to such beneficiary as
Executive may have designated in a writing filed with Employer. Executive shall
have the right to revoke any such designation and to re‑designate a beneficiary
by written notice to Employer (or to any applicable insurance company).
18.7    Change in Fiscal Year. If, at any time during the Term, Employer changes
its fiscal year, Employer shall make such adjustments to the various dates and
target amounts included herein as are necessary or appropriate, provided that no
such change shall affect the date on which any amount is payable hereunder.
18.8    Executive’s Warranty and Indemnity. Executive hereby represents and
warrants that Executive: (i) has the full and unqualified right to enter into
and fully perform this Agreement according to each and every term and condition
contained herein; (ii) has not made any agreement, contractual obligation or
commitment in contravention of any of the terms and conditions of this Agreement
or which would prevent Executive from performing according to any of the terms
and conditions contained herein; and (iii) has not entered into any agreement
with any prior employer or other person, corporation or entity which would in
any way


20
 
 

--------------------------------------------------------------------------------





adversely affect Executive’s or Employer’s right to enter into this Agreement.
Furthermore, Executive hereby agrees to fully indemnify and hold harmless
Employer and each of its subsidiaries, affiliates and related entities, and each
of their respective officers, directors, employees, agents, attorneys,
shareholders, insurers and representatives from and against any and all losses,
costs, damages, expenses (including attorneys’ fees and expenses), liabilities
and claims, arising from, in connection with, or in any way related to,
Executive’s breach of any of the representations or warranties contained in this
Section 18.8.
18.9    Venue. Any action to enforce, challenge or construe the terms or making
of this Agreement or to recover for its breach shall be litigated exclusively in
a state court located in Marion County, Indiana, except that the Employer may
elect, at its sole and absolute discretion, to litigate the action in the county
or state where any breach by Executive occurred or where Executive can be found.
Executive acknowledges and agrees that this venue provision is an essential
provision of this Agreement and Executive hereby waives any defense thereto,
including but not limited to, lack of personal jurisdiction, improper or wrong
venue, or inconvenience.
18.10    Indemnification. Executive shall be entitled to the benefit of the
indemnification provisions set forth in Employer’s Amended and Restated Articles
of Incorporation and/or By‑Laws, or any applicable corporate resolution, as the
same may be amended from time to time during the Term (not including any
limiting amendments or additions, but including any amendments or additions that
add to or broaden the protection afforded to Executive at the time of execution
of this Agreement) to the fullest extent permitted by applicable law, and in the
Director and Officer Indemnification Agreement dated December 15, 2011 between
Executive and ECC. Additionally, Employer shall cause Executive to be
indemnified in accordance with Chapter 37 of the Indiana Business Corporation
Law (the “IBCL”), as the same may be amended from time to time during the Term,
to the fullest extent permitted by the IBCL as required to make Executive whole
in connection with any indemnifiable loss, cost or expense incurred in
Executive’s performance of Executive’s duties and obligations pursuant to this
Agreement. Employer shall also maintain during the Term, and for a commercially
reasonable period after the Term, an insurance policy providing directors’ and
officers’ liability coverage in a commercially reasonable amount. It is
understood that the foregoing indemnification obligations shall survive the
expiration or termination of the Term.
18.11    Change in Control.
(i)    Executive and Employer acknowledge that Employer intends to supersede and
replace all of the Emmis Operating Company Change in Control Severance
Agreements to which it is currently a party to reduce the Employer’s obligations
thereunder so that those obligations more appropriately reflect the current size
of the enterprise. Executive and Employer have previously entered into that
certain Emmis Operating


21
 
 

--------------------------------------------------------------------------------





Company Change in Control Severance Agreement effective as of September 4, 2011
(the “2011 CIC Agreement”).  Executive and Employer acknowledge and agree that
the 2011 CIC Agreement, and all rights and obligations thereunder, shall
terminate as of the Effective Date and no provision of the 2011 CIC Agreement
shall survive following such termination.
(ii)    Upon the execution of a new Change in Control Severance Agreement by
either member of the Key Executive Group (a “New Key Executive Group CIC
Agreement”), the Emmis Group shall offer to Executive for signature a new Change
in Control Severance Agreement containing terms and conditions no less favorable
to Executive than the New Key Executive Group CIC Agreement, plus any applicable
amendments to reflect the terms of this Agreement (such new Change in Control
Severance Agreement offered to Executive, the “New CIC Agreement”).
(iii)    If, prior to Executive being offered a New CIC Agreement, a “Change in
Control” (as defined in the Emmis Operating Agreement Change in Control
Severance Agreement that is currently in effect with either member of the Key
Executive Group) occurs, Executive shall be entitled to the benefits and be
bound by the obligations of the 2011 CIC Agreement as if the 2011 CIC Agreement
were still in effect; provided, however, that the value of the benefits received
by Executive shall not exceed the highest value of the benefits received by
either member of the Key Executive Group.
(iv)    For purposes of this Agreement, references to the “CIC Agreement” shall
mean (i) for the period from the Effective Date until Executive is offered a New
CIC Agreement, only those rights and obligations of Executive under Section
18.11(iii), and (ii) for the period after Executive is offered a New CIC
Agreement, the New CIC Agreement, but only to the extent that such New CIC
Agreement is signed by Executive and delivered to Employer.
18.12    Survival. Provisions of this Agreement shall survive the termination or
expiration of this Agreement to the extent necessary in order to effectuate the
intent of the parties hereunder, including without limitation Sections 2, 7, 8,
9, 10, 11, 12, 13, 14 and 18.
18.13    [Signatures on Following Page]


22
 
 

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
 
EMMIS OPERATING COMPANY
 
 
("Employer")
 
 
 
 
 
 
By:
/s/ Jeffrey H. Smulyan
 
 
 
Jeffrey H. Smulyan
 
 
 
Chief Executive Officer
 
 
 
 
 
 
PATRICK WALSH
 
 
("Executive")
 
 
 
 
 
 
/s/ Patrick Walsh
 
 
Patrick Walsh
 

















 
 